The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

 	Applicant's amendment of claims 1 and 13 in “Claims - 07/01/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 07/01/2022”, have been acknowledged by Examiner.
This office action considers claims 1-21 pending for prosecution, wherein claims 16-21 are withdrawn from further consideration, and claims 1-15 are presented for examination. 
Claim Rejections - 35 USC § 112
1. 	Applicant’s argument, in the “Applicant Arguments/Remarks Made in an Amendment” filed on 07/01/2022, see “Claims 13-15 stand rejected under 35 U.S.C. § 112(b). It is respectfully submitted that the enclosed amendment obviates the alleged indefiniteness. Accordingly, it is respectfully requested that this rejection be withdrawn” (remarks on page 8), has been considered and is persuasive. 
In view of that along with the relevant amendment to claim 13, in the file “Claims” filed on 07/01/2022, the 35 U.S.C. § 112(b) rejection to claims 13-15 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-8 and 10-14 are rejected under 35 U.S.C.103 as being unpatentable over Shimizu (US 20160233167 A1; hereinafter Shimizu), in view of Kobayashi et al. (US 20160322294 A1; hereinafter Kobayashi). 
Regarding claim 1, Shimizu teaches a substrate embedded electronic component package (see the entire document, specifically Fig. 1+; [0163+], and as cited below), comprising: 
a core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) having a cavity (206; [0030]) in which a metal layer (201; Fig. 1 in view of Figs. 7D-7E; [0027, 0065]) is disposed 5on a bottom surface thereof; 
an electronic component (10; [0031]) disposed in the cavity (206) in a mounting direction (see Fig. 1; the north-south direction); 
an encapsulant filling (204; [0030]; a resin material that contains 30% or more by weight of an inorganic filler; see [0049] of the “Specification” of the instant disclosure that states that encapsulant comprises of resin material) at least a portion of the cavity (206), and covering at least a portion of each of the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) and the electronic component (10); and  
10a connection structure (402; [0043]) disposed on the encapsulant (204), and including a first wiring layer (402) connected to the electronic component (10), 
wherein a wall surface (206a; [0030]) of the cavity (206) has (see below for “at least one groove portion protruding outwardly from a center of the cavity in a direction perpendicular to”) the mounting direction (see Fig. 1; the north-south direction), and (see below for “the groove portion extends to a same depth in”) the core member as a depth 15of the cavity (206). 
As noted above, Shimizu does not expressly disclose “wherein a wall surface of the cavity has at least one groove portion protruding outwardly from a center of the cavity in a direction perpendicular to the mounting direction, and the groove portion extends to a same depth in the core member as a depth 15of the cavity”.
However, in the analogous art, Kobayashi teaches a wiring substrate ([0002]), wherein (Fig. 1A+; [0030+]) a chip capacitor (30; Fig. 1A; [0045]) in an opening (22X; [0098]), that comprises of an inner wall surface (22W) and recess (22Y), where the recess (22Y; Fig. 1A; [0042]) extends in the east-west direction and is in communication with the opening (22X) and extends around the entire bottom portion of the opening (22X), where an insulation layer (24; [0046-0047, 0098]) covers the chip capacitor and fills the opening and recess (22Y).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kobayashi’s recess in the opening/cavity wall into Shimizu’s device, and thereby, modified Shimizu’s (by Kobayashi) device will have wherein a wall surface (Shimizu 206a; [0030] in view of Kobayashi 22W Fig. 1A; [0042, 0098]) of the cavity (Shimizu 206 Fig. 1 in view of Kobayashi 22X Fig. 1A; [0098]) has at least one groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]) protruding outwardly from a center of the cavity in a direction perpendicular (Kobayashi see Fig. 1; the east-west direction) to the mounting direction (Shimizu see Fig. 1; the north-south direction in view of Kobayashi 22X Fig. 1A), and the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]) extends to a same depth in the core member as a depth 15of the cavity (Shimizu 206 Fig. 1 in view of Kobayashi 22X Fig. 1A; [0098]) .
The ordinary artisan would have been motivated to modify Shimizu in the manner set forth above, at least, because this inclusion provides a cavity with an inner wall surface and recess, which helps produces an anchoring effect that improves the adhesion of the insulation layer , which forms the cavity, and the insulation layer, with which the cavity is filled (Kobayashi [0098]).
Regarding claim 2, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]) is formed in a region adjacent to a corner of the electronic component (Shimizu 10).  
Regarding claim 3, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]) has a shape of a circle, an ellipse, or a polygon (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]; see [0061] of the “Specification” of the instant disclosure that states that “The polygon is meant10 to include both a case of polygons having sides forming a right angle, sides forming an obtuse angle, and/or sides forming an acute angle”; therefore, it is construed that 22Y has a polygon shape).  
Regarding claim 4, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the electronic component (10; [0031]) comprises a die (10; [0031])  having a first surface (10b; [0031]) having a connection pad (11; [0031])  and a second surface (10a; [0031]) opposite to the first surface, and the die is disposed such that the second surface (10a) of the die faces the metal layer (201; Fig. 1 in view of Figs. 7D-7E; [0027, 0065]).  
Regarding claim 5, modified Shimizu (by Kobayashi) teaches all of the features of claim 4.
Modified Shimizu (by Kobayashi) further teaches wherein the second surface (10a; [0031]) of the die is adhered to the 10metal layer (201; Fig. 1 in view of Figs. 7D-7E; [0027, 0065]) by an adhesive member (12; [0031]). 5the die is disposed such that the second surface of the die faces the metal layer.   5the die is disposed such that the second surface of the die faces the metal layer.  
Regarding claim 6, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the encapsulant fills (Shimizu 204; [0030] in view of Kobayashi 24 Fig. 1A; [0098]) at least a portion of each of the cavity (Shimizu 206 Fig. 1 in view of Kobayashi 22X Fig. 1A; [0098]) and the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]).
Regarding claim 7, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) comprises a plurality of insulating layers and a plurality of second wiring layers (201, 203), and an outer circumference of the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]) is physically spaced apart from a second wiring layer (205) disposed on an uppermost side of the plurality of second wiring layers (201, 203).
Regarding claim 8, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302, 301}; Fig. 1; [0029, 0036, 0038, 0039]) comprises a plurality of insulating 25layers and a plurality of second wiring layers (201, 203), and a second wiring layer (205) disposed on the uppermost side of the plurality of second wiring layers (201, 203) extends to an edge of the groove portion (in view of Kobayashi 22Y Fig. 1A; [0042, 0098]). DB1/ 111371276.3 Page 29Docket No.: 123193-8093 a second wiring layer disposed on the uppermost side of the plurality of second wiring layers extends to an edge of the groove portion.  
Regarding claim 10, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the cavity (206; Fig. 1; [0030]) has a width that is increased from the bottom surface thereof towards a top of the cavity (206; Fig. 1; [0030]).  
Regarding claim 11, modified Shimizu (by Kobayashi) teaches all of the features of claim 1.
Modified Shimizu (by Kobayashi) further teaches wherein the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) comprises a first insulating layer (200), a second wiring layer (201; Fig. 1 in view of Figs. 7B-7E, where layer 201 is formed over layer 302 and over layer 207; i.e. they are formed from the same layer) disposed on one surface (bottom surface of 200) of the first insulating layer (200), a third wiring layer (203; see Fig. 8A-8B; [0068]; where 203 is formed over 208) disposed on another surface (top surface of 200) of the first insulating layer (200), and 
a first via (208) penetrating through the first insulating layer (200) and connecting the second wiring layer (201; where 201 is formed over 302) and the third 20wiring layer (203; see Fig. 8A-8B; [0068]; where 203 is formed over 208), and 
the metal layer (201; Fig. 1 in view of Figs. 7D-7E; [0027, 0065]) is disposed on the one surface (bottom surface of 200) of the first insulating layer (200).  
Regarding claim 12, modified Shimizu (by Kobayashi) teaches all of the features of claim 11.
Modified Shimizu (by Kobayashi) further teaches wherein a thickness of the second wiring layer (201; Fig. 1 in view of Figs. 7B-7E, where layer 201 is formed over layer 302 and over layer 207; i.e. they are formed from the same layer) and a thickness of the metal layer (201; Fig. 1 in view of Figs. 7D-7E; [0027, 0065-0067]) are the same.  
Regarding claim 13, modified Shimizu (by Kobayashi) teaches all of the features of claim 11.
Modified Shimizu (by Kobayashi) further teaches wherein the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) further comprises a second insulating layer (300) disposed on the one surface (bottom surface of 200) of the first insulating layer (200) and covering (a bottom portion) the second wiring layer (201; where 201 is formed over 302) and the metal layer (201), 
a fourth wiring layer (301) disposed on a surface of the second insulating 10layer (300), and a second via (302) penetrating through the second insulating layer (300) and connecting the second wiring layer (201; where 201 is formed over 302) and the fourth wiring layer (301), and at least a portion of the fourth wiring layer (301) is disposed on arranged to overlap the metal layer (201) in the mounting direction.  
Regarding claim 14, modified Shimizu (by Kobayashi) teaches all of the features of claim 13.
Modified Shimizu (by Kobayashi) further teaches wherein the core member ({200, 201, 202, 203, 204, 205, 208, 209, 300, 301, 302}; Fig. 1; [0027-0030, 0032- 0039]) further comprises a third insulating layer (202) disposed on the other surface (top surface of 200) of the first insulating layer (200) and covering the third wiring layer (203), 
a fifth wiring 20layer (205; see Figs. 9B-9C; where 205 is formed over 209) disposed on a surface of the third insulating layer (202), and 
a third via (209) penetrating through the third insulating layer (202) and connecting the third wiring layer (203; see Fig. 8A-8B; [0068]; where 203 is formed over 208) and the fifth wiring layer (205).  
3.	Claims 9 and 15 is rejected under 35 U.S.C.103 as being unpatentable over Shimizu (US 20160233167 A1; hereinafter Shimizu), in view of Kobayashi et al. (US 20160322294 A1; hereinafter Kobayashi), in view of the following statement. 
Regarding claim 9, Shimizu teaches all of the features of claim 8. 
Shimizu further teaches wherein an entire outer circumference of the groove portion (206a; [0030]) (see below for “is in a physical contact with”) the second wiring layer (205) disposed on the uppermost side of the plurality of second wiring layers (201, 203).
As noted above, Costrini does not expressly disclose “(wherein an entire outer circumference of the groove portion) is in a physical contact with (disposed on the uppermost side of the plurality of second wiring layers)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers). Also, the Applicant has not shown that “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0031] of the instant disclosure discloses other possible options such as “As described later, the core member 110 may include a5 plurality of insulating layers lla to 111c and a plurality of wiring layers 112a to 112d, and an outer circumference of the cavity 110H and the groove portion 110Hg may be physically spaced apart from a fourth wiring layer 112d disposed on a plane on an uppermost side of the plurality of wiring layers 112a to 112d”. Therefore, no rationale is given that the invention will not function without “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers”. Thus, the claimed “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” is significant, and, therefore the claimed limitation of “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein an entire outer circumference of the groove portion is in a physical contact with disposed on the uppermost side of the plurality of second wiring layers” is not patentable over Shimizu.
Regarding claim 15, modified Shimizu (by Kobayashi) teaches all of the features of claim 14.
Modified Shimizu (by Kobayashi) further teaches wherein a thickness of the first insulating layer (200; [0035, 0046, 0069]) is greater DB1/ 111371276.3Page 31than thicknesses of each of the second insulating layer (300; see [0046], where the thickness of 300 is adjustable; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I) and the third insulating layer (202; see [0035], where 200 is thicker than 202).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 07/01/2022 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections, above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898